DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on February 28, 2022.  As directed by the amendment, Claims 13 and 19 have been amended.  Claims 1-12, 14, 16-18, and 22-24 have been canceled.  Claims 13, 15, and 19-21 are pending in the instant application.
Regarding the Office Action filed November 30, 2021:
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional rejections have been found.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the ring-shaped course, Applicant argues the prior art does not disclose the measuring section having a ring-shaped course and believes that Kofoed gives no indication that the tube is “ring-shaped” (Remarks: Pages 8-9).
Examiner respectfully disagrees with this argument. By the broadest reasonable interpretation, the cross-section of a tube has a ring cross-section since the tube must inherently have space for the gas to flow through the device.  Examiner suggests Applicant to be more specific regarding this “ring shape” being in relation to the space or cavity within the tube (as shown in Fig 4) since the “flow channel” can be reasonably interpreted as a tube or tubing.  Examiner suggests Applicant to further define the structural aspects of the device depicted in Fig 4 (the ring-shaped cross-section, gas flowing a circular fashion, etc.) to further distinguish the instant application from the prior art.
 Claim Objections
Claims 13, 15, and 19-21 are objected to because of the following informalities:  
The word --the-- should be added before “respiratory gas” to maintain consistency (Claim 13, Line 25).
The word “opening” should be changed to --openings-- to maintain consistency (Claim 13, Line 28; Claim 19, Line 3).
The word “line” should be changed to --lines-- to maintain consistency (Claim 19, Line 2).
The phrases “a first measurement opening” and “a second measurement opening” should be changed to --the first measurement opening-- and --the second measurement opening-- to refer back to the at least two measurement openings mentioned in Claim 13 (Claim 19, Lines 5-7).
Claims 15, 20, and 21 are objected for being dependent on objected Claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “b is approximately equal to 0 depending on the pressure sensor employed” (Lines 16-17).  This statement is indefinite because it is unclear if the variable “b” is approximately equal to 0.  It appears the applicant was trying to say that the variable “b” would be approximately zero for all pressure sensors.  However, since the variable “b” is dependent on the pressure sensor used, it is unclear whether or not the variable is zero.  It is possible that a completely different pressure sensor can be used to make the variable “b” to be not zero.  Additionally, stating that the variable is “depending on the pressure sensor employed” implies there are multiple versions or types of pressure sensors being used.  As a result, it is unclear whether or not the claim limitation is requiring the employed pressure sensor to produce a variable “b” that is approximately equal to 0.  Therefore, the requirement of the variable “b” being equal to 0 cannot be determined.  For examination purposes, the claim limitation will be interpreted as the pressure sensor employed does make variable “b” approximately equal to 0.
Claim 15 states “a defined flow direction of a respiratory gas” (Lines 2-3).  This statement is indefinite because it is unclear if this is the same flow direction as the principal flow direction of the respiratory gas mentioned in Claim 13.  It appears the applicant was trying to say they’re the same.  However, it is possible multiple flow directions are involved with multiple respiratory gases.  Therefore, the number of flow directions cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.
Claim 15 states “a region of a first of the measurement openings” and “a region of a second of the measurement openings” (Lines 6-9).  This statement is indefinite because it is unclear how many regions are involved and whether or not this is the same region mentioned in Claim 13.  It appears the applicant was trying to say they’re the same and that there is only one shared region.  However, the claim limitation establishes two distinct regions at both the first and second measurement openings when in Claim 13, there is only one region of the measurement openings.  Additionally, it is unclear how many regions are involved and whether or not these regions happen to be the same as the one mentioned in Claim 13.  Therefore, the number of regions involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as this is the same region mentioned in Claim 13 and there is only one shared region.
Claims 19-21 are rejected for being dependent on rejected Claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US 5,535,633) in view of Shiba (US 6,912,919).
Regarding Claim 13, Kofoed discloses a ventilator apparatus (Fig 1), comprising: at least one differential pressure measurement path (10, 14, and 12, Fig 1; Column 4, Lines 56-67 and Column 5, Lines 1-8); and a differential pressure sensor (30, Fig 1), wherein the differential pressure measurement path has a flow channel with at least two measurement openings (openings of 16 and 18, Fig 1; 320 and 324, Fig 2; Column 4, Lines 56-67 and Column 5, Lines 1-8) that are arranged between an inflow opening and an outflow opening of the flow channel (16 and 18 are arranged in inflow and outflow openings of 14, Fig 1; 320 and 324 are arranged in 316 and 318, Fig 2) and are joined by measurement lines (lines 16 and 18, Fig 1) arranged in measurement nozzles (16 and 18 connect to measurement nozzles of 14, Fig 1; 328 and 330, Fig 2), wherein a respiratory gas is guided from the inflow opening to the outflow opening through the flow channel in a principal flow direction (gas flowing from breathing circuit, through 14, and towards 12 as well as gas flowing from 12, through 14, towards breathing circuit, Fig 1), wherein, in the principal flow direction of the respiratory gas through the flow channel, the flow channel is at least partly ring-shaped or is a ring segment (14, 12, 16, and 18 are in a ring shape, Fig 1), wherein the measurement nozzles are flanged onto the flow channel so that an alignment of the measurement lines (male luers 328 and 330, Fig 2), at least in a region of the measurement openings, has a component that is tangential to an outer delimiting face of the flow channel and/or to the principal flow direction of respiratory gas in the flow channel (316 and 318 with measurement openings 320 and 324 tangential to outer face of flow channels 316 and 318, Fig 2).
Kofoed fails to disclose wherein the alignment of one of the measurement lines, at least in the region of the measurement opening, lies in an angular range of 0° to 60° about an axis defined by a local tangent in a direction of an axis that is orthogonal to the local tangent and extends in a radial direction; wherein a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve a·X1.0 + b and a curve describable by a·X1.5 + b, wherein b is approximately equal to 0 depending on the pressure sensor employed.
However, Kofoed obviously teaches wherein the alignment of one of the measurement lines, at least in the region of the measurement opening, lies in an angular range of 0° about an axis defined by a local tangent in a direction of an axis that is orthogonal to the local tangent and extends in a radial direction (male luers 328 and 330, flow channels 316 and 318, with measurement openings 320 and 324 tangential to outer face of flow channels 316 and 318, measurement openings 320 and 324 at a 0 degree angle with the aligned tangential outer face of flow channels 316 and 318, Fig 2) since drawings can anticipate claims if they clearly show the structure which is claimed and it does not matter that the feature shown is unintended or unexplained in the specification.  See MPEP 2125, Section I.  Kofoed clearly shows that the openings 320 and 324 are at the 0 degree angle relative to the outer face of the flow channels 316 and 318.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the openings at the 0 degree angle, as taught by Kofoed, since drawings can anticipate claims if they clearly show the structure which is claimed and it does not matter that the feature shown is unintended or unexplained in the specification (MPEP 2125, Section I).  Additionally, it would be obvious for one of ordinary skill in the art to modify the angle to be within the range of 0 to 60 degrees since it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Sub-section A.  Having the openings at an angle like 60 degrees to modify the direction of the flow channels would not change the operation of the device as gas would still be able to enter the openings.
Kofoed fails to teach wherein a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve a·X1.0 + b and a curve describable by a·X1.5 + b, wherein b is approximately equal to 0 depending on the pressure sensor employed.
However, Shiba, of the same field of endeavor, teaches a restriction flow meter (Abstract) including a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve a·X1.0 + b and a curve describable by a·X1.5 + b (Column 7, Lines 59-67 and Column 8, Lines 1-49 discloses 3 curves generated from the differential pressure and flow velocity; Fig 15 shows curve II with a slope of approximately 1/0.75 and thus, when graphed, curve II will be between a linear curve a·X1.0 + b and a curve describable by a·X1.5 + b, see graph below which shows the three curves, between the two intersection dots, y=mx2 curve is between y=x and y=mx1.5 curves), wherein b is approximately equal to 0 depending on the pressure sensor employed (curve II is shown to start from zero and thus variable “b” must be equal to 0, Fig 15) to consider the measurement range and error and calculate a flow velocity with a high degree of accuracy considering the measuring error (Column 8, Lines 35-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to incorporate a volumetric flow rate/differential pressure characteristic curve realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve and a curve, as taught by Shiba, to consider the measurement range and error and calculate a flow velocity with a high degree of accuracy considering the measuring error (Shiba: Column 8, Lines 35-49).

    PNG
    media_image1.png
    795
    829
    media_image1.png
    Greyscale

Regarding Claim 15, Kofoed-Shiba combination teaches given a defined flow direction of a respiratory gas through the flow channel of the differential pressure measurement path, a static pressure and a dynamic, volume flow dependent negative pressure are present in a region of a first of the measurement openings and a static pressure and a dynamic, volume flow dependent positive pressure are present in a region of a second of the measurement openings (Kofoed: Column 3, Lines 65-67 and Column 4, Lines 1-17; differential pressure sensor and flowmeter being capable of measuring static pressure, dynamic flow, and differential pressure, Column 4, Lines 55-62; measurement openings 320 and 324, Fig 2).
Regarding Clam 19, Kofoed-Shiba combination teaches the alignment of the measurement line, in the region of the measurement opening, is realized approximately counter to the principal flow direction for a first measurement opening and approximately in the direction of the principal flow direction for a second measurement opening (Kofoed: male luers 328 and 330 and flow channels 316 and 318 with measurement openings 320 and 324 tangential to an outer face of flow channels 316 and 318, Fig 2).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US 5,535,633) and Shiba (US 6,912,919) as applied to Claim 13, and in further view of Knodle (US 4,859,858).
Regarding Claim 20, Kofoed-Shiba combination teaches the claimed invention of Claim 13.  Kofoed-Shiba combination fails to teach the apparatus is an emergency ventilator.
However, Knodle, of the same field of endeavor, teaches a gas analyzer (Abstract) including the apparatus is an emergency ventilator (device being used in an emergency and transportable, Column 5, Lines 47-55; device is portable, Column 8, Lines 51-57) to use the device in any scenario or location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to incorporate a mobile emergency ventilator, as taught by Knodle, to use the device in any scenario or location.
Regarding Claim 21, Kofoed-Shiba-Knodle combination teaches the apparatus is a mobile emergency ventilator (Knodle: device being used in an emergency and transportable, Column 5, Lines 47-55; device is portable, Column 8, Lines 51-57).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785